DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (US 2012/0293103) in view of Sheldon et al. (US 2002/0071225).

Regarding claim 1,
Forster discloses (Fig. 6):
An electric tool control circuit (Fig. 6, all elements) comprising:
a motor (14);
a central control module (146, ¶0052), a motor drive module (304, ¶0060), a working parameter detection module (Fig. 16, 306, ¶0100), a first switch module (Fig. 6, 302A), and a second switch module (302B, ¶0060);

the working parameter detection module (Fig. 16, 306) being electrically connected to the motor (via M+ and M- motor terminal connections, ¶0100) and the central control module (feeds into 146), the working parameter detection module (Fig. 16, 306) detecting and communicating a parameter (load current) to the central control module (146, ¶0100), the parameter being related to a load on the motor detected during running of the motor (current is related to the load on the motor, ¶0100), the motor drive module (Fig. 6, 304) being electrically connected to the motor (14) by the first switch module (302A) and the second switch module (302B, ¶0060), the motor drive module (304) controlling the first (302A) and second switch (302B) modules to be discontinuous on and off (¶0060) to thereby reduce variation of a speed of the motor caused by a variation of the load on the motor (¶0060), the respective statuses of the first switch module (302A) and the second switch module (302B) being on and off are always contrary so that when the first switch module is on (302A), the second switch module is off (302B), and when the first switch module is off (302A), the second switch module is on (302B, ¶0060);
when the first switch module (Fig. 6, 302A) is turned off to thereby protect the follow current module and the second switching module (302B) from damage (prevents shoot through current, ¶0061).

They do not disclose:
and a protection module having a spike absorption module and a follow current module which respectively form a circuit loop with the motor, the spike absorption module including a first spike absorption module for absorbing induced electrical energy generated by the motor and a second spike absorption module for absorbing reverse electromotive force generated by the motor

and a protection module (Fig. 4, 404, 304, 306, labelled from Fig. 3, 10nf capacitor) having a spike absorption module 304, 306, 10nf Capacitor) and a follow current module(404)  which respectively form a circuit loop with the motor  (Forms loop with power supply and motor, ¶0032, ¶0036), the spike absorption module (Fig. 4, 304, 306, 10nf Capacitor) including a first spike absorption module (10nf Capacitor) for absorbing induced electrical energy generated by the motor (¶0032, ¶0036) and a second spike absorption module (304, ¶0032, ¶0036) for absorbing reverse electromotive force generated by the motor (¶0032, ¶0036)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.

Regarding claim 2,
Forster discloses (Fig. 6):
wherein the first (Fig. 6, 302A) and second switch modules (302B), the motor drive module (304) and the motor (14) are electrically connected to form a half-bridge driving circuit (¶0059-¶0060).

Regarding claim 3,
Forster discloses (Fig. 6):


Regarding claim 4,
Forster discloses (Fig. 6):
wherein the parameter detected by the working parameter detection module (Fig. 6, 306) is at least one of a current of the motor (sensed from M+ and M-, ¶0100), a voltage of the motor (¶0100), a speed of the motor (from trigger, ¶0101), and a temperature of the motor (thermistor, ¶0072).

Regarding claim 7,
Forster discloses the above elements from claim 1.
They do not disclose:
wherein the first spike absorption module is a capacitor, the second spike absorption module is a schottky diode, and the follow current module is a diode.

However, Sheldon teaches (Fig. 4):
wherein the first spike absorption module is a capacitor (Fig. 4, 10nf capacitor), the second spike absorption module is a schottky diode (304), and the follow current module is a diode (404, ¶0032, ¶0036).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught 

Regarding claim 10,
Forster discloses the above elements from claim 1.
They do not disclose:
further including a protection module which can prevent a motor peripheral circuit from being damaged by motor clutter produced during running of the motor.

However, Sheldon teaches (Fig. 4):
further including a protection module (Fig. 4, 400) which can prevent a motor peripheral circuit from being damaged by motor clutter produced during running of the motor (¶0031).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.
Regarding claim 11,
Forster discloses (Fig. 6):
A method of controlling a speed of a motor of a tool having a central control module (Fig. 6, 146), a motor drive module (304, ¶0060), a working parameter detection module (Fig. 16, 306, ¶0100), 
controlling a turning on and a turning off of the motor drive module (304, ¶0060) using the central control module (146);
detecting a parameter (load current) related to a load on the motor (14) during running of the motor using the working parameter detection module (Fig. 16, 306), communicating the parameter detected to the central control unit (146) using the working parameter detection module (Fig. 16, 306), the motor drive module (Fig. 6, 304) being electrically connected to the motor (14) by the first switch module (302A) and the second switch module (302B, ¶0060); 
controlling the first and second switch modules (302A, 302B) using the motor drive module (304) to be discontinuously on and off (¶0060 )to thereby reduce variation of a speed of the motor caused by a variation of the load on the motor (14, ¶0060), the controlling step including setting respective on and off statuses (¶0060) of the first switch module (302A) and the second switch module (302B) to always be opposite so that when the first switch module is on, the second switch module is off, and when the first switch module is off, the second switch module is on (¶0060);
when the first switch module (Fig. 6, 302A) is turned off to thereby protect the follow current module and the second switching module (302B) from damage (prevents shoot through current, ¶0061).

They do not disclose:
and operating a protection module having a spike absorption module and a follow current module which respectively form a circuit loop with the motor, the spike absorption module including a first spike absorption module for absorbing induced electrical energy generated by the motor and a second spike absorption module for absorbing reverse electromotive force generated by the motor


and operating a protection module (Fig. 4, 404, 304, 306, labelled from Fig. 3, 10nf capacitor) having a spike absorption module 304, 306, 10nf Capacitor) and a follow current module(404)  which respectively form a circuit loop with the motor  (Forms loop with power supply and motor, ¶0032, ¶0036), the spike absorption module (Fig. 4, 304, 306, 10nf Capacitor) including a first spike absorption module (10nf Capacitor) for absorbing induced electrical energy generated by the motor (¶0032, ¶0036) and a second spike absorption module (304, ¶0032, ¶0036) for absorbing reverse electromotive force generated by the motor (¶0032, ¶0036)

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.

Regarding claim 12,
Forster discloses (Fig. 6):
wherein the first (Fig. 6, 302A) and second switch modules (302B), the motor drive module (304) and the motor (14) are electrically connected to form a half-bridge driving circuit (¶0059-¶0060).

Regarding claim 13,
Forster discloses (Fig. 6):


Regarding claim 14,
Forster discloses (Fig. 6):
wherein detecting step includes detecting at least one of a current of the motor (sensed from M+ and M-, ¶0100), a voltage of the motor (¶0100), a speed of the motor (from trigger, ¶0101), and a temperature of the motor (thermistor, ¶0072).

Regarding claim 17,
Forster discloses the above elements from claim 11.
They do not disclose:
wherein the first spike absorption module is a capacitor, the second spike absorption module is a schottky diode, and the follow current module is a diode.

However, Sheldon teaches (Fig. 4):
wherein the first spike absorption module is a capacitor (Fig. 4, 10nf capacitor), the second spike absorption module is a schottky diode (304), and the follow current module is a diode (404, ¶0032, ¶0036).

Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught 
Regarding claim 20,
Forster discloses the above elements from claim 11.
They do not disclose:
further including a protection module which can prevent a motor peripheral circuit from being damaged by motor clutter produced during running of the motor.

However, Sheldon teaches (Fig. 4):
further including a protection module (Fig. 4, 400) which can prevent a motor peripheral circuit from being damaged by motor clutter produced during running of the motor (¶0031).

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (US 2012/0293103) in view of Beule et al. (US 2009/0056554).

Regarding claim 8,

They do not disclose:
wherein the working parameter detection module has a current detection module which has a detection time inversely proportional to a magnitude of current value detected when the motor is loaded to increase rotation speed.

However, Beule teaches (Fig. 1):
wherein the working parameter detection module (fig. 1, 3) has a current detection module (5) which has a detection time inversely proportional to a magnitude of current value detected when the motor is loaded to increase rotation speed (¶0049, ¶0008).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and add the current sensor from Beule onto the motor line in order to detect a current value which is direct or inversely proportional to the rotation speed (¶0008, ¶0049). This would enable the motor to count the number of revolutions of the motor for better controllability using only a current sensor.


Forster discloses the above limitations from claim 1.
They do not disclose:
wherein the working parameter detection module has a current detection module which has a detection time proportional to a magnitude of current value detected when the motor idling at high speed reduces speed.

However, Beule teaches (Fig. 1):
wherein the working parameter detection module (Fig. 1, 3) has a current detection module (5) which has a detection time proportional to a magnitude of current value detected when the motor idling at high speed reduces speed (¶0049, ¶0008).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and add the current sensor from Beule onto the motor line in order to detect a current value which is direct or inversely proportional to the rotation speed (¶0008, ¶0049). This would enable the motor to count the number of revolutions of the motor for better controllability using only a current sensor.

Forster discloses the above limitations from claim 11.
They do not disclose:
wherein the working parameter detection module has a current detection module which has a detection time inversely proportional to a magnitude of current value detected when the motor is loaded to increase rotation speed.

However, Beule teaches (Fig. 1):
wherein the working parameter detection module (fig. 1, 3) has a current detection module (5) which has a detection time inversely proportional to a magnitude of current value detected when the motor is loaded to increase rotation speed (¶0049, ¶0008).

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and add the current sensor from Beule onto the motor line in order to detect a current value which is direct or inversely proportional to the rotation speed (¶0008, ¶0049). This would enable the motor to count the number of revolutions of the motor for better controllability using only a current sensor.

Forster discloses the above limitations from claim 11.

They do not disclose:
wherein the working parameter detection module has a current detection module which has a detection time proportional to a magnitude of current value detected when the motor idling at high speed reduces speed.

However, Beule teaches (Fig. 1):
wherein the working parameter detection module (Fig. 1, 3) has a current detection module (5) which has a detection time proportional to a magnitude of current value detected when the motor idling at high speed reduces speed (¶0049, ¶0008).

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and utilize the switch in parallel with a schottky or zener diode, and a capacitor in order to isolate electrical noise and prevent power runaway from occurring as taught by Sheldon (¶0032, ¶0036). This would create a system to run a Dc motor with more protection on the circuit to prevent noise and transient currents from interfering which improves reliability.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor drive circuit from Forster that runs a motor with two switch modules (¶0060) and add the current sensor from Beule onto the motor line in order to detect a current value which is direct or inversely proportional to the rotation speed (¶0008, ¶0049). This would enable .

Response to Arguments
Regarding applicants arguments pertaining to claims 1 and 11, , and 2-4, 7-14, and 17-20, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846